FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): [] Large accelerated filer [] Large accelerated filer [] Large accelerated filer [] Large accelerated filer [] Accelerated filer [] Large accelerated filer [] Large accelerated filer [] Large accelerated filer [] Accelerated filer [] Large accelerated filer [] Large accelerated filer [] Accelerated filer [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: as of November 15, 2009 there were 27,060,470 Class A and 5,361,876 Class B shares outstanding. MEDLINK INTERNATIONAL, INC. FORM 10-Q INDEX Item Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2009 (unaudited) and December 31, 2008 (audited) 3 Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2009 and 2008(unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls & Procedures 23 Part II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Default Upon Senior Securities 24 Item 4. Submission of Matters To a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 24 Ex. 31.1 Section 302 Certification of Chief Executive Officer Ex. 31.2 Section 302 Certification Chief Financial Officer Ex. 32.1 Section 906 Certification Chief Executive Officer Ex. 32.2 Section 906 Certification of Chief Financial Officer 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements MEDLINK INTERNATIONAL, INC.
